Per Curiam.
Plaintiff sued defendants in a wrongful death action arising out of an automobile accident in the State of Florida, in which plaintiffs decedent was killed. Defendants appeal as of right from a default judgment entered against them.
In granting default judgment against defendants the trial court relied upon Kiefer v The Great Atlantic & Pacific Tea Co, Inc, 80 Mich App 590; 264 NW2d 71 (1978). An examination of the record and briefs indicates that Kiefer, supra, was properly applied to the facts in this case and that the trial court did not abuse its discretion by granting default judgment.
Affirmed.